     Case 3:20-cv-01908-X-BN Document 9 Filed 09/30/20        Page 1 of 2 PageID 29



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KYLE DAMOND JONES,                            §
                                              §
               Plaintiff,                     §
                                              §
V.                                            §        No. 3:20-cv-1908-X
                                              §
DALLAS COUNTY COMMUNITY                       §
COLLEGE and STATE OF TEXAS,                   §
                                              §
               Defendants.                    §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.      [Doc. 7].   Plaintiff Kyle Damond Jones subsequently

filed a Retort, which the Court construes as an objection to the Magistrate Judge’s

findings, conclusions, and recommendation.              Jones objects that Eleventh

Amendment immunity does not apply to the State of Texas, that he did not agree to

review of his case by a Magistrate Judge, and that this suit raises a new issue not

found in his prior case.    [Doc. 8].

        The District Court reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made.           The Court also

reviewed the remaining proposed findings, conclusions, and recommendation for

plain error.   The Court finds that Eleventh Amendment protects the State of Texas

and its agencies from suit in federal court, so Jones’s claims against Texas are
  Case 3:20-cv-01908-X-BN Document 9 Filed 09/30/20                          Page 2 of 2 PageID 30



barred. 1 Furthermore, a judge may properly “designate a magistrate judge to hear

and determine any pretrial matter pending before the court,” as the Court did here. 2

And finally, Jones’s claim against Dallas County Community College is barred by res

judicata because it emerges from the same “nucleus of operative facts” as his prior

case. 3

          Finding no error, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

          IT IS SO ORDERED this 30th day of September, 2020.




                                                            ____________________________________
                                                            BRANTLEY STARR
                                                            UNITED STATES DISTRICT JUDGE




          1   See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993).
          2   28 U.S.C. 636(b)(1)(A).
          3   Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005).
